       CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 1 of 35



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                 )   Criminal No. 18-150(1) (DWF/HB)
                                          )
       v.                 Plaintiff,      )   DEFENDANT’S MOTION TO
                                          )   DISMISS WITH
MICHAEL HARI,                             )   SUPPORTING MEMORANDUM
                                          )
                        Defendant.        )


I.     Introduction

       Defendant Michael Hari submits this motion to dismiss under Fed. R. Crim. P. 12.

Briefly stated, the grounds are these:

(a).   Commerce Clause—Ultra Vires: The principal statute at issue here—18 U.S.C. §
       247(a)—is a facially invalid ultra vires law, as its enactment exceeded the authority
       conferred upon Congress under the Commerce Clause of the United States
       Constitution.

(b).   Inadequate Certification: Under § 247 the government is required to make a pre-
       prosecution certification demonstrating that a federal (as opposed to state or local)
       prosecution is especially “in the public interest and necessary to secure substantial
       justice.” § 247(e). But the certification here fails to meet this statutory and
       jurisdictional standard.

(c).   Due Process/Void for Vagueness: The indictment charges the compound offense of
       carrying and using a destructive device in relation to a “crime of violence.” 18
       U.S.C. § 924(c). Here, the government alleges the § 924(c) predicate “crime[s] of
       violence” are the aforementioned § 247(a) counts. But a § 247(a) violation can only
       qualify under the § 924(c) “residual clause,” which the Supreme Court has recently
       deemed unconstitutional under the Due Process Clause void-for-vagueness
       doctrine. Accordingly, the § 924(c) count is must be dismissed.

(d).   Double Jeopardy/Multiplicity: The indictment charges two violations of § 247(a)
       (different subdivisions, § 247(a)(1) & § 247(a)(2)) based upon the very same set of
       alleged acts. But the elements of the charged statutes are identical or lesser-included
       subsets in the essentials. Hence, the indictment effectively charges the same crime
       in two separate counts—a situation known as “multiplicity” which violates the
       Double Jeopardy Clause of the United States Constitution.


                                                 1
          CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 2 of 35



II.       Background

          For its factual allegations to support all of the charges at issue here, the government

claims that Mr. Hari committed a number of acts along with co-defendants Michael

McWhorter and Joe Morris. (ECF 14). The most important of these involve the assertion

that in 2017, the defendants purchased diesel fuel and gasoline, which was then placed

inside a plastic container to fashion a “pipe bomb.” (ECF 14 at 4). It is alleged that on

August 5, 2017, the defendants brought the device to the Dar al Farooq Islamic Center,

which is located in Bloomington, Minnesota. (ECF 14 at 4-6). According to the

government, Defendant Morris broke a window and tossed the device into the building

after having lit the fuse, causing damage to the building. (ECF 14 at 4-6). The government

claims the motive for doing so was “because of the religious character of the Dar al Farooq

Islamic Center.” (ECF 14 at 1).

          Based upon the above allegations, the government has charged Mr. Hari with a

number of federal offenses:

 Ct. #      Description                                  Statute(s)
  1         Damaging religious real property because     18 U.S.C. § 247(a)(1)
            of religious character of that property
      2     Obstructing free exercise of religious       18 U.S.C. § 247(a)(2)
            beliefs by force or threat
      3     Conspiracy to commit federal felonies via    18 U.S.C. § 844(h) & (m)
            fire/explosives
      4     Carrying or using destructive device in      18 U.S.C. § 924(c)(1)(B)(ii)
            relation to crimes of violence
      5     Possession of unregistered destructive       26 U.S.C. §§ 5845(a) & 5861(d)
            device
                                        Source: (ECF 14)

          As explained below, Counts 1-4 contain fatal legal defects and must be dismissed.



                                                    2
       CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 3 of 35



III.   Legal standard

       “A party may raise by pretrial motion any defense, objection, or request that the

court can determine without a trial on the merits.” Fed. R. Crim. P. 12(b)(1). This includes

legal defects with respect to the alleged offenses set forth in the charging document. Id.,

Rule 12(b)(3).

       “Typically, constitutional challenges to the charging statute can be raised during

pretrial motions,” and in particular “a motion to dismiss the indictment.” United States v.

Louper-Morris, 672 F.3d 539, 562 (8th Cir. 2012). This includes any challenge to the

authority of Congress to enact the charged statute at issue. See, e.g., United States v. Lopez,

514 U.S. 549, 551 (1995).

IV.    Argument

       Here, the government’s legal theory as stated in the indictment exhibits at least these

legal defects, all subject to a Rule 12 motion to dismiss:

(A).   Charged § 247(a) is legally invalid, having been enacted ultra vires with respect to
       congressional authority under the Commerce Clause.

(B).   Charged § 247 contains a pre-prosecution certification requirement, which requires
       a substantive rationale for federal prosecution rather that the conclusory and pro
       forma document offered by the government here.

(C).   Charged § 924(c) requires a predicate “crime of violence,” which the government
       asserts to be the aforementioned § 247(a) charges. But § 247(a) fails to qualify as a
       “crime of violence” under the § 924(c) “force clause,” and hence can only qualify
       under the “residual clause.” But the latter provision has been deemed
       unconstitutional, and hence this entire charge fails as a matter of law.

(D).   Charged standalone violations of § 247(a)(1) and § 247(a)(2) contain elements that
       are the same in all essentials, and the government has based both counts upon the
       same alleged set of facts. This means that these charges are “multiplicious” (i.e.,



                                                  3
      CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 4 of 35



       charging the same offense in two separate counts), which is a violation of the Double
       Jeopardy Clause. Hence, at least one of these counts must be dismissed.

       A.     The charged provisions of § 247 are facially invalid, having exceeded
              legislative enactment authority under the Commerce Clause.

       The principal charged offense in this case—the essential thread running through

Counts 1 through 4—is 18 U.S.C. § 247(a). 1 The statute purports to provide the federal

government power to bring a criminal prosecution against anyone who damages “religious

real property”2 when that action is motivated by “the religious character of that property.”

Id. § 247(a)(1). Alternatively, the statute permits a federal criminal action against anyone

who uses force or threats so as to “obstruct[] . . . any person in the enjoyment of that

person’s free exercise of religious beliefs” by means of force or threat of force, “including

by threat of force against religious real property.” Id. § 247(a)(2).

       By this motion, Mr. Hari challenges the facial validity of § 247(a), in the sense that

it exceeds the lawmaking authority of Congress. “Every law enacted by Congress must be

based on one or more of its powers enumerated in the Constitution.” United States v.

Morrison, 529 U.S. 598, 607 (2000). In the case of § 247(a) at issue here, Congress limited

the statutory reach to circumstances under which “the offense is in or affects interstate or


1 Standalone violations of the statute are charged in Count 1 (§ 247(a)(1)) and Count 2 (§
247(a)(2)). (ECF 14 at 1-2). Count 3 is a conspiracy charge, with an essential object being
these identical alleged § 247(a) violations. (ECF 14 at 2-6). Count 4 is a compound § 924(c)
offense, with its essential predicate offense(s) being the very same alleged standalone
violations of § 247(a) as stated in Counts 1 and 2. (ECF 14 at 6-7).

2Under § 247(f), the term “religious real property” is defined as “any church, synagogue,
mosque, religious cemetery, or other religious real property, including fixtures or religious
objects contained within a place of religious worship.”



                                                  4
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 5 of 35



foreign commerce.” Id. § 247(b). This phrase evokes the Commerce Clause of the United

States Constitution, 3 and Congress expressly cited that provision as its authority for

enacting § 247(a). Pub. L. 104-155, § 2(5) (July 3, 1996). As explained below, however, §

247(a) fails to pass muster under the Supreme Court’s tests for facial validity of a criminal

statute enacted under authority of the Commerce Clause.

              1.     Valid-rule/facial challenge

       This motion presents a “facial challenge” to § 247(a), which means “an attack on a

statute itself as opposed to a particular application.” City of Los Angeles v. Patel, 135 S.

Ct. 2443, 2449 (2015). The Supreme Court has authorized such facial challenges in

numerous constitutional contexts, including the Commerce Clause. Id.

       The Supreme Court’s leading modern decisions which define the scope and limits

of Commerce Clause authorization—United States v. Lopez, 514 U.S. 549 (1995) and

United States v. Morrison, 529 U.S. 598 (2000)—are properly categorized as facial

challenges as defined above. See, e.g., Gonzales v. Raich, 545 U.S. 1, 71-72 (2005)

(Thomas, J., dissenting) (noting that Lopez and Morrison were facial challenges asserting

that the statutes at issue “fell outside Congress’s commerce power in its entirety”); United

States v. Croxford, 170 Fed. Appx. 31, 34-36 (10th Cir. 2006) (discussing difference

between facial ultra vires challenge and as-applied challenge with reference to Lopez,

Morrison, and Raich). Both Lopez and Morrison turned upon whether the statutes at issue



3“The Congress shall have [p]ower . . . [t]o regulate [c]ommerce with foreign Nations, and
among the several States . . . .” U.S. Const., art. I, § 8, cl. 3.



                                                 5
      CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 6 of 35



were properly enacted by the federal legislative branch, i.e., whether the statutes exceeded

the legislature’s enactment authority under the Commerce Clause. See id.

       This is sometimes referred to as a “valid-rule” facial challenge to a statute. See, e.g.,

Ezell v. City of Chicago, 651 F.3d 684, 697-98 (7th Cir. 2011). Such challenges permit a

citizen (who is clothed with legal standing) to a challenge the legal validity of a particular

statute itself, not its application in some particular instance. Id. at 698-99.

       For example, a defendant is permitted to make a valid-rule/facial challenge to a

charged statute on grounds that the statute’s enactment violated constitutional principles of

federalism. See, e.g., Bond v. United States, 564 U.S. 211, 220-24 (2011). Such a litigant

is entitled to do so because he or she has a clear and present interest in ensuring “that laws

enacted in excess of delegated governmental power cannot direct or control [the

challenger’s] actions.” Bond, 564 U.S. at 222.

       The proper mode of inquiry under such a challenge is therefore not hypotheticals,

nor facts as alleged in the case at bar. 4 See Lopez & Morrison, supra. Rather, the proper

focus of a valid-rule/facial inquiry is the legislative process employed to enact the statute


4 Some courts have attempted to circumvent the valid-rule/facial inquiry found in Lopez-
Morrison by citing the Supreme Court’s words to the effect that a facial challenge requires
the proponent to “establish that no set of circumstances exist under which the Act would
be valid,” and then imagining scenarios under which the statute would pass muster. See,
e.g., United States v. Roof, 225 F.Supp.3d 438, 453 (D.S.C. 2016) (quoting United States
v. Salerno, 481 U.S. 739, 745 (1987)). But if a federal statute was enacted ultra vires with
respect to the federal legislature’s authority, then it is “no law at all” and hence can never
be validly used to support a criminal conviction. Bond, 564 U.S. at 227-28 (Ginsburg, J.,
concurring). Thus, a successful valid-rule/facial challenge means the statute is an invalid
rule in all its applications and must necessarily meet the “no set of circumstances” test. See,
e.g., Ezell, 651 F.3d at 698-99 (“Chicago’s law, if unconstitutional, is unconstitutional
without regard to its application—or in all its applications, as Salerno requires.”).

                                                   6
      CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 7 of 35



at issue. See id. Accordingly, a valid-rule/facial inquiry generally must begin with a

statute’s legislative history, the topic explored next with respect to § 247(a).

              2.     Legislative history

       The initial version of § 247 was enacted in 1988, and proscribed the very same acts

as set forth in the current version of § 247(a), i.e., damaging religious real property

“because of the religious character of that property” and forcible obstruction of the “free

exercise of religious beliefs” by specified means. Pub. L. 100-346 (June 24, 1988). But as

originally conceived, the statute was only to apply in situations where the defendant

traveled in interstate commerce to commit the proscribed act, or used a facility or

instrumentality of interstate commerce to commit the act. Id.

       The accompanying congressional documents indicate that § 247 was enacted for the

purpose of making “violence motivated by hostility to religion a Federal offense.” S. Rep.

100-324 at 2 (1988). The Senate Report cited a perceived “growing number of incidents of

religiously motivated violence,” particularly anti-Semitic actions and criminal activity

directed at “black churches” (though incidents involving Catholics, Buddhists, Unitarians,

and Islam are also mentioned). Id. at 3. The report further noted that the above travel-

instrumentality provisions limit the offense to those where “circumstances of the crime

demonstrate interstate (as opposed to purely local) activity.” Id. at 5.

       The statute was amended in 1996 via the Church Arson Prevention Act, Pub. L.

104-155 (July 3, 1996). This Act makes these relevant congressional findings: (a) incidents

of arson, destruction, and/or vandalism at places of worship “pose a national serious

problem”; (b) incidence of such acts “has recently increased,” especially at African-


                                                  7
      CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 8 of 35



American churches; (c) local jurisdictions have attempted to respond, but “the problem is

sufficiently serious, widespread, and interstate in scope to warrant Federal intervention to

assist State and local jurisdictions”; (d) hence, Congress claims authority under the

Commerce Clause to “make acts of destruction or damage to religious property a violation

of Federal law.” Id. § 2.

       Of particular note, Congress removed the interstate travel-instrumentality

requirement entirely, and replaced it with the requirement that “the offense is in or affects

interstate or foreign commerce.” Pub. L. 104-155, § 3. The accompanying congressional

report explains that this “jurisdictional element” was changed because the Justice

Department was finding the interstate-travel/instrumentality requirement a difficult hurdle,

thus making § 247 “relatively useless.” H.R. Rep. 104-621 at 2 & 4 (1996).

       Beyond that, the report does nothing more than document a number of church-arson

incidents occurring in the 1990s. Id. at 3. No attempt is made to link these incidents to any

effect upon interstate or national commerce. Or to suggest the proscribed act constitutes

economic-commercial activity. Instead, the report makes clear that its new “in or affects

interstate commerce” element was inserted upon a reading of the Supreme Court’s Lopez

decision cited earlier, under the theory the provision alone would automatically “limit[] its

reach to conduct which can be shown to be in or to affect interstate commerce.” Id. at 7.

       With this legislative background in mind, the analysis can shift to the Supreme

Court’s methodology used to evaluate Commerce Clause enactment-authority challenges.




                                                 8
      CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 9 of 35



              3.     Categories of authorized Commerce Clause legislation

       In Lopez, the Supreme Court explained the importance of placing meaningful limits

upon congressional authority under the Commerce Clause, lest our system of cooperative

federalism be replaced with “completely centralized government” in contradiction to

founding principles of American government. 514 U.S. at 557. The decision goes on to

explain that Congress is authorized to regulate “three broad categories of activity” under

the Commerce Clause:

       (a).   Use/Channels: Congress may regulate the use and channels of interstate
              commerce.

       (b).   Instrumentalities/Persons: Congress may regulate the instrumentalities of
              interstate commerce, or persons moving in interstate commerce.

       (c).   “Substantially Affects”: Congress may regulate any                activity that
              “substantially affects interstate commerce.”

Lopez, 514 U.S. at 558-59.

       As the above legislative history indicates, the 1988 version of § 247 fits under

category (a) and (b). But with its 1996 replacement and the new “in or affects interstate

commerce” element, category (c)—activity that purportedly “substantially affects

interstate commerce”—is implicated. 5 And this last category, according to the Supreme


5 The Eleventh Circuit has upheld the constitutional validity of § 247 under prongs (a) and
(b) based upon the stipulated facts of a particular case, while avoiding the issue with respect
to category (c)—the “substantially affects” test. United States v. Ballinger, 395 F.3d 1218,
1227 & n.4 (11th Cir. 2005). In doing so, the Eleventh Circuit employed as-applied
analysis, and declined to engage in a valid-rule/facial inquiry as described earlier. The
Eleventh Circuit suggested as much in its opinion: “Although Ballinger purports to be
making a facial as well as an as-applied challenge . . . we read him as making the latter
more than the former.” Id. at 1224 n.2. Thus, Ballinger and cases employing similar logic
are not helpful precedents with respect to the valid-rule/facial challenge at issue here.

                                                  9
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 10 of 35



Court, threatens a radical enlargement of federal authority, such that Congress may be

granted “a plenary police power that would authorized enactment of every type of

legislation.” Id. at 566.

       To avoid this outcome, the Supreme Court announced a multi-factor analysis

applicable to category (c) “substantially affects” invocations of Commerce Clause

authority. For this test, the Supreme Court’s post-Lopez decision in United States v.

Morrison, 529 U.S. 598 (2000) is instructive, as discussed in more detail next.

              4.      Scope and limits of “substantially affects” category of Commerce
                      Clause enactment authority

       In considering a “substantially affects” invocation of Commerce Clause authority

to enact a federal statute, the Supreme Court has announced a multi-factor test of

facial/valid-rule validity which includes the following considerations:

       (a).   Whether the statute at issue is accompanied by “express congressional
              finding regarding the effects upon interstate commerce,” such that a court of
              law can evaluate the legislative judgment that the activity in question
              substantially affects interstate commerce.

       (b).   Whether the activity at issue truly constitutes “commerce” or some sort of
              “economic enterprise,” as opposed to non-economic activity.

       (c).   Whether the proffered link between proscribed activity and interstate
              commerce is direct and straightforward, or alternatively whether the
              proffered nexus is so “attenuated” as to signify an overbroad invocation

       (d).   Whether the statute at issue contains an “express jurisdictional element”
              which will limit the statute’s reach to those activities which have “an explicit
              connection with or effect on interstate commerce.”

Morrison, 529 U.S. 610-13. Each of these can be examined in turn, to see whether § 247

passes muster under the Commerce Clause.



                                                10
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 11 of 35



                     (a).    Express congressional findings

       Mr. Hari has found no record of “express congressional findings”—formal findings

in the text of a public law or accompanying legislative report—suggesting any substantial

effect of the proscribed activity upon interstate commerce. Rather, the legislative record

indicates only a generalized desire to “assist State and local jurisdictions” with the business

of criminal prosecution for religion-motivated “hate crimes.” Pub. L. 104-155, § 2.

       But whatever can be said about such motivations, it is quite clear that expression of

a generalized desire to “assist” has no bearing upon the crucial question of whether the

proscribed activity has a “substantial affect” upon interstate commerce. See, e.g., Morrison,

529 U.S. at 614-15. In any event, § 247(a) does not “assist” states in the slightest, but

instead places very specific prosecutorial authority within the sole power and discretion of

the federal government. The states have no say in the matter at all. This factor cuts strongly

against the statute’s validity under Commerce Clause authority.

                     (b).    Bona fide commercial activity

       As shown above, § 247(a) proscribes the acts of intentionally damaging religious

property due to its religious character, or using force or threats (including threats against

the religious property itself) to interfere with a person’s free exercise of religion. Nothing

about these proscribed acts inherently implicates “commerce” or an “economic enterprise.”

To the contrary, the above legislative history shows that Congress was trying to regulate

threats, vandalism, and property damage motivated by religious bias. Whatever can be said

about these proscribed activities, they certainly are not “economic” in nature. See, e.g.,

Morrison, 529 U.S. at 613 (“Gender-motivated crimes of violence are not, in any sense of


                                                 11
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 12 of 35



the phrase, economic activity”) & Lopez, 514 U.S. at 561 (firearm possession in school

“has nothing to do with commerce or any sort of economic enterprise”). This factor also

cuts strongly against the statute’s validity under Commerce Clause enactment authority.

                     (c).    Regulated-activity/interstate-commerce linkage

       As already shown, there is no demonstrated or even speculated link between the

proscribed activity (i.e., religion-motivated property damage and threats) and interstate

commerce. And, it should be noted, the Supreme Court has roundly rejected any

speculative inferential chain leading to a potential interstate-commerce impact, or claim of

“aggregated impact” of a particular criminal activity. Morrison, 529 U.S. at 615.

       With regard to criminal laws like the one at issue here (i.e., “hate crime” laws), the

Supreme Court has worried that such reasoning will lead to the dreaded federal “police

power,” wherein the federal government will soon be legislating about all manner of

crimes, family law, and so on. Id. So too here. This factor cuts strongly against the statute’s

validity.

                     (d).    Jurisdictional element

       So far, there are three factors that cut strongly against the viability of § 247(a) under

the federal legislature’s Commerce Clause enactment authority. But as noted above, the

current version of the statute was enacted after Lopez, and it appears that members of

congress initially read that decision to permit federal criminal laws such as § 247 so long

as a “jurisdictional element” is inserted, i.e., an essential offense element which is meant

to “ensure, through case-by-case inquiry, that the firearm possession in question affects

interstate commerce” to satisfy the Commerce Clause. Lopez, 514 U.S. at 561.


                                                  12
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 13 of 35



Accordingly, the statute requires the government to prove that the proscribed act in

question was “in or affect[ed] interstate commerce.” § 247(b). And it is true that the Eighth

Circuit has sometimes cited a criminal statute’s jurisdictional element to uphold enactment

validity under the Commerce Clause. See, e.g., United States v. House, 825 F.3d 381, 386

(8th Cir. 2016).

       But courts have correctly said the presence of “a jurisdictional element is not alone

sufficient to render a challenged statute constitutional” since such a simple one-factor

consideration “has no principled limit.” United States v. Ho, 311 F.3d 589, 600 (5th Cir.

2002) (citations and internal punctuation omitted); accord, e.g., United States v. Rodia, 194

F.3d 465, 472 (3d Cir. 1999) (collecting cases and holding that mere presence of

jurisdictional element does not insulate statute from judicial scrutiny under Commerce

Clause, particularly in light of Lopez language suggesting that a valid jurisdictional element

must ensure an adequate and non-attenuated nexus between regulated activity and interstate

commerce). In Lopez and Morrison, the Supreme Court didn’t say or imply that the

presence of a jurisdictional element would be dispositive of the Commerce Clause analysis.

See, e.g., Morrison, 529 U.S. at 612. Rather, the court cited this as but one factor amongst

four. Id. Surely if the Supreme Court had intended this as the overriding and dispositive

factor, it would have said so.

          Hence, assuming for the moment that this factor favors the validity of § 247(a)

under the Commerce Clause, that factor must be balanced against all the rest. This multi-

factor balancing is the topic of the next section.




                                                 13
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 14 of 35



              5.    Section 247(a) exceeds federal legislative authority under the
                    Commerce Clause, and is thus is a facially invalid rule
       As demonstrated above, at least three of the four “substantially affects” Commerce

Clause factors strongly cut against the statute’s validity. The proscribed activity is

traditionally one of exclusive state and local regulation, not an arena for the federal

government to intrude upon. Thus, if Congress wishes to enter this non-traditional and

novel arena, it is incumbent upon that body to clearly demonstrate some linkage between

the regulated activity and interstate commerce. Congress did not do so, nor did it even

attempt to do so.

       The only way to generate the requisite linkage is to engage in post hoc

rationalization, and to “pile inference upon inference” in an effort to conjure some

imaginary statute-commerce linkage that Congress never supplied. Lopez, 514 U.S. at 567.

Or to consider the total impact of the proscribed conduct upon interstate commerce. But

the Supreme Court has “reject[ed] the argument that Congress may regulate noneconomic,

violent criminal conduct based solely on that conduct’s aggregate effect on interstate

commerce.” Id. at 617.

       In enacting § 247(a) Congress cited some instances of religious-bias-motivated

property crimes, and expressed a desire to “assist” the states in addressing the perceived

problem. Supra § IV.A.2. But a claimed desire to “assist” is certainly no linkage to

interstate commerce. And assumption of a traditional state function at the sole discretion

of the federal government is less about assistance, much more about the reach of federal

jurisdiction in areas where it cannot be validly imposed. These aspects of § 247(a) are on



                                               14
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 15 of 35



all fours with a very similar bias-motivated-violence statute at issue in Morrison. In that

case, the Supreme Court held the statute was invalid as exceeding the federal legislature’s

Commerce Clause authorization.

       The main difference with Morrison is that § 247(a) includes a jurisdictional element.

But as already shown, the mere presence of the jurisdictional element cannot save § 247(a).

Certainly not when all the other factors cut so heavily against the statute’s validity. The

statute does not regulate inherent economic activity at all; rather, as in Morrison, the statute

seeks to proscribe non-economic “bias crime” conduct more generally. There are no

congressional findings suggesting an attempt to regulate some sphere of interstate

commerce, but rather the legislative record indicates the opposite is true. And for these

same reasons, the linkage between proscribed act and interstate commerce is non-existent.

       Doubtless the government will say the jurisdictional element suffices to ensure that

each and every § 247(a) prosecution hews to valid federal interests under the Commerce

Clause. But such a claim proves far too much.

       For example, can Congress enact a national code of family law—regulating

marriage, dissolution, spousal-child support, visitation, and the like—which is to apply

only in those cases in which the familial transaction at issue somehow “affects” interstate

commerce? If so, such a law will cover virtually every citizen of this nation, as familial

relationships are lengthy in duration and broad in scope; and thus are bound to “affect”

interstate commerce in some way or other. Certainly the relationship will be bound to

“affect” commerce at the points most relevant to family law practice—the aforementioned

marital dissolution and spousal-child support situations, for example. And yet there can be


                                                  15
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 16 of 35



little doubt that such a law would fail to survive the Supreme Court’s facial/valid-rule

scrutiny under Commerce Clause. See Lopez, 514 U.S. at 564 (expressing incredulity about

implications of government’s rationale for Commerce Clause authority to enact federal

firearm criminal statute, as such reasoning would lead to pervasive federal regulation of

family law, criminal enforcement, education, and other spheres “where States historically

have been sovereign”). This is for the very obvious reason that family law is principally a

state and local concern, with only a tenuous and transitory linkage to interstate commerce.

See id. The Commerce Clause requires a substantial connection between the regulated

activity and interstate commerce; not an attenuated connection that is nonetheless bound

to trigger a jurisdictional element at one point or another. See id.

       So too with § 247(a). There can be little question that religious-bias-motivated

damage or threats to property is primarily a matter of local concern to be addressed by state

police powers, not interstate economic activity of federal concern. See, e.g., Morrison, 529

U.S. at 613 (“Gender-motivated crimes of violence are not, in any sense of the phrase,

economic activity.”). Thus, should the federal government wish to regulate such activity

under the auspices of its Commerce Clause authority, it is incumbent upon Congress to

demonstrate a sufficient linkage with interstate commerce. See id. It will not do to simply

graft on jurisdictional-element language designed to circumvent this essential requirement.

For that would spell the end of any meaningful limits to federal assertions of power over

areas of traditional state concern—whether it be bias-motivated crimes, family law statutes,

zoning codes, or what have you.




                                                 16
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 17 of 35



       For its rejoinder, the government will doubtless cite United States v. Ballinger, 395

F.3d 1218 (11th Cir. 2005) and United States v. Roof, 225 F.Supp.3d 438 (D.S.C. 2016),

both of which rejected challenges to the validity of § 247 under the Commerce Clause. But

these decisions are inapposite, and also contain fundamental analytical errors.

       In Ballinger, the Eleventh Circuit considered the case of a defendant who traveled

through different states, acquiring supplies and setting fires to churches along the way. 395

F.3d at 1222-24. The Eleventh Circuit used these stipulated facts to analyze the Commerce

Clause challenge presented—explicitly considering the question under the “channels” and

“instrumentalities” categories of the Lopez formulation, not the “substantial affects” prong.

Id. at 1227 & n.4. And consistent with this approach, the Ballinger court deemed the

defendant’s legal thesis more along the lines of an as-applied challenge—not a true facial

one. Id. at 1224 n.2. Thus, Ballinger must be read to be an as-applied challenge to § 247,

which failed under the stipulated facts at issue there. But as discussed earlier, Mr. Hari

presents this challenge as a pure facial/valid-rule challenge to § 247, in which the alleged

facts at hand have no bearing upon the legal analysis at all, and the “substantial affects”

prong of the Lopez formulation takes center stage.

       Similarly, the Roof court made the error of treating the § 247 jurisdictional element

as a dispositive factor which wholly insulates the statute from any facial/valid-rule

challenge. 225 F.Supp.3d at 453-54. As already shown earlier, this would be a principle

without limit, and hence cannot be the correct rule. See, e.g., Ho, 311 F.3d at 600 & Rodia,

194 F.3d at 472. Then, the Roof court proceeded to claim that the applicable question in a

facial/valid-rule challenge is whether “it is possible for an attack on a church to be in or


                                                17
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 18 of 35



affect interstate commerce.” Id. at 455. The court’s theory being that the mere possibility

of such a factual scenario dooms any facial challenge, under the Supreme Court’s

formulation that a facial challenge requires a showing that there exists “no set of

circumstances” under which the challenged statute would be valid. Id. at 453 & 455 (citing

United States v. Salerno, 481 U.S. 739, 745 (1987)). Unfortunately, the Roof court

misapprehended this test in the context of a facial/valid-rule challenge. As discussed above,

if a statute was enacted ultra vires it is invalid in all its applications, and cannot lawfully

be used in any case or against any person. See, e.g., Ezell, 651 F.3d at 698-99. Hence, a

successful facial/valid-rule challenge necessarily meets the “no set of circumstances” test.

See id.

          In short, the cases which have reached a contrary conclusion have either analyzed a

different legal issue than the one presented here, or have misapprehended the relevant legal

principles of a facial/valid-rule challenge. Hence, these decisions are of no help to this

Court, and cannot be relied upon.

          Rather, when all the above pertinent factors are considered together, it becomes

clear that § 247(a) is a facially invalid statute, its enactment having exceeded the authority

of the federal legislature under the Commerce Clause. Accordingly, Counts 1 and 2 must

be dismissed, since these allege standalone violations of § 247(a) which has now been

shown to be constitutionally invalid. And Counts 3 and 4 must be dismissed as well, since

these are alleged compound offenses with essential predicates/objects being claimed

violations of invalid § 247(a). See supra n.1. In short, § 247(a) is a constitutionally and

facially invalid rule, and thus Counts 1-4 must be dismissed.


                                                  18
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 19 of 35



       B.     The § 247(e) pre-federal-prosecution certification fails to meet the
              statutory requirements and thus the prosecution is invalid.
       As already shown, in enacting § 247 Congress was well aware that it was treading

upon ground that is traditionally reserved to the states. The original legislative documents

and statutory text reflect a conscious attempt to sharply limit any prosecutions under the

original version of § 247 to situations which bears some distinctive indicia of interstate

commerce. S. Rep. 100-324 at 5 (1988). Congress even took it a step further, adding an

official pre-prosecution certification requirement:

       No prosecution of any offense described in this section shall be undertaken
       by the United States except upon the certification in writing of the Attorney
       General or his designee that in his judgment a prosecution by the United
       States is in the public interest and necessary to secure substantial justice.

18 U.S.C. § 247(e). The legislative history shows this additional requirement was added at

the request of the Justice Department, to “ensure appropriate deference to state or local

prosecution in most cases, while allowing Federal prosecution where state or local officials

will not assume jurisdiction or for any reason are unable to secure a conviction.” S. Rep.

100-324 at 6 (1988).

       In this case, the government has supplied the defense with its § 247(e) certification

document. It is comprised of a single page, and bears the signature of a Justice Department

official. There is no need to supply a copy of the document, for its body runs a mere two

sentences:

       I, John M. Gore, hereby certify that prosecution by the United States of
       Michael Hari, Michael McWhorter, and Joseph Morris for violating Title 18,
       United States Code, § 247(a)(1) and § 247(a)(2) is in the public interest and
       necessary to secure substantial justice. This certificate is made pursuant to
       Title 18, United States Code, § 247(e).


                                                19
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 20 of 35




(Cert. of Asst. Atty. Gen., June 18, 2018). Quite plainly, the required certification

document does nothing more than parrot the relevant statutory language, without

attempting to make any substantive presentation at all. (E.g., Did state officials decline

prosecution? Is there some reason why state officials might be unsuccessful in instituting

a prosecution and/or securing a conviction? What particular federal interests are

implicated?).

       It is not permissible for the government to proceed as though § 247(e) were some

empty formality. To show why this is so, it is helpful to consider an analogous provision

of the federal juvenile law, 18 U.S.C., Ch. 403. That act includes an analogous certification

mandate:

       A juvenile alleged to have committed an act of juvenile delinquency . . . shall
       not be proceeded against in any court of the United States unless the Attorney
       General, after investigation, certifies to the appropriate district court of the
       United States that (1) the juvenile court or other appropriate court of a State
       does not have jurisdiction or refuses to assume jurisdiction over said juvenile
       with respect to such alleged act of juvenile delinquency, (2) the State does
       not have available programs and services adequate for the needs of juveniles,
       or (3) the offense charged is a crime of violence that is a felony or an offense
       described in [certain federal drug commerce and firearms statutes], and that
       there is a substantial Federal interest in the case or the offense to warrant the
       exercise of Federal jurisdiction.

18 U.S.C. § 5032.

       Note the similarities to the text and legislative history of § 247(e), i.e., the question

of whether state officials are willing and able to handle the matter, whether the alleged

offense is one of special federal concern, and so on. In the context of § 5032, courts have

long held that the certification requirement is substantive and jurisdictional, not pro forma.



                                                  20
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 21 of 35



E.g., United States v. Juvenile Male, 923 F.2d 614, 616-20 (8th Cir. 1991). It is also subject

to judicial review, to determine whether the certification dictates have been adequately

addressed. E.g., id.

       The § 247(e) certification should be treated in the same manner. See, e.g., Roof, 225

F.Supp.3d at 450-51 (substantive review of 18 U.S.C. § 249 certification requirement).

That is to say, the certification must be evaluated for substance, to determine whether the

key federal-interest questions have been addressed. See id.

       From the above-quoted text, it is quite plain to see that no substantive showing has

been made, nor attempted. There is no discussion as to whether state prosecution officials

have at their disposal laws which proscribe the same alleged acts, though a cursory

investigation shows that such state statutes do exist. See, e.g., Minn. Stat. §§ 609.561 to

.5632 (arson offenses) & §§ 609.221 to .2233 (assault offenses, including bias-motivated

enhancement). There is no discussion as to whether state officials are reluctant to bring a

criminal action. There is no unique concern that the local jury pool might comprised of

citizens reluctant to return a guilty verdict owing to some pervasive community bias. There

is no discussion as to why a federal prosecution—as opposed to a state criminal action—is

particularly in the “public interest and necessary to secure substantial justice.” § 247(e).

       In sum, the § 247(e) certification here is entirely devoid of any substantive

justification. Under these circumstances, the certification must be deemed insufficient, and

all § 247-dependent charges must be dismissed. Thus, Counts 1-4 must be dismissed for

this additional reason.




                                                 21
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 22 of 35



       C.     The § 924(c) charge is constitutionally invalid under the Due Process
              Clause void-for-vagueness doctrine.

       Count 4 of the indictment claims alleges that Mr. Hari carried and used a destructive

device “during and in relation to crimes of violence” in violation of § 924(c). (ECF 14 at

6-7). The term “crime of violence” is statutorily defined at § 924(c)(3), and here the cited

“crimes of violence” are alleged violations of § 247(a)(1) and § 247(a)(2) described above.

(ECF 14 at 6-7). But the alleged § 247(a) predicate offenses fit only under a statutory

“crime of violence” category that has been deemed unconstitutional under the Due Process

Clause void-for-vagueness doctrine. Accordingly, the § 924(c) charge of Count 4 must be

dismissed for this additional reason.

              1.     Section 924(c) “crime of violence”

       As relevant here, § 924(c) seeks to penalize anyone who “uses or carries a firearm,”6

and does so “during and in relation to any crime of violence.” § 924(c)(1)(A). Whether the

defendant committed the alleged “crime of violence” constitutes an essential element of a

§ 924(c) charge. Eighth Circuit Manual of Model Criminal Jury Instructions § 6.18.924C

(Westlaw 2018). The jury must decide whether the defendant actually committed the

“crime of violence.” Id. But before that, the district court must resolve a purely legal

question: whether the alleged § 924(c) predicate qualifies as a “crime of violence” under




6 The term “firearm” includes a “destructive device.” 18 U.S.C. § 921(a)(3) & (4). And §
924(c) calls for a 30-year minimum term of imprisonment upon a charge and conviction
that the “firearm” at issue constituted a “destructive device.” § 924(c)(1)(B)(ii). The
government has charged that Mr. Hari “did knowingly carry and use” a “destructive
device” under this provision. (ECF 14 at 6-7).

                                                22
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 23 of 35



the applicable statutory definition. United States v. Moore, 38 F.3d 977, 978-79 (8th Cir.

1994). This is accomplished by means of the “categorical approach.”

              2.     Categorical approach

       The term “crime of violence” is statutorily defined as a felony offense which falls

under one of two definitional categories:

       [§ 924(c)(3)(A) Force Clause:] has as an element the use, attempted use, or
       threatened use of physical force against the person or property of another, or

       [§ 924(c)(3)(B) Residual Clause:] that by its nature, involves a substantial
       risk that physical force against the person or property of another may be used
       in the course of committing the offense.

§ 924(c)(3) (paragraph headings added).

       To determine the purely legal question as to whether a charged § 924(c) predicate

fits under one of these “crime of violence” definitional categories follow what is known as

the “categorical approach.” See Diaz v. United States, 863 F.3d 781, 783-84 (8th Cir. 2017)

(using categorical approach with respect to § 924(c)(3)(A) Force Clause) & Moore, 38 F.3d

at 979 (same with respect to § 924(c)(3)(B) Residual Clause). Under the categorical

approach, a court is to examine the “statutory definition of a particular offense” and not the

“underlying facts” of that offense. Moore, 38 F.3d at 979. The Supreme Court recently

confirmed that this is the correct mode of analysis in the context of § 924(c) predicates.

See United States v. Davis, 139 S. Ct. 2319, 2327-33 (2019).

       In Davis, the Supreme Court observed that the § 924(c)(3) “crime of violence”

defined categories bear a striking resemblance to other statutes which have long been

deemed to require categorical analysis when considering applicability of predicate



                                                 23
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 24 of 35



convictions offered by the government, i.e., the Armed Career Criminal Act (ACCA), 18

U.S.C. § 924(e) and the general definitional statute found at 18 U.S.C. § 16. See 139 S. Ct.

at 2325-26. The Davis decision goes on to cite with approval numerous ACCA and § 16

cases, many of which instruct how the courts are to conduct the categorical approach. See

id. at 2327-33. 7

       Hence, Davis stands as a confirmation of the above circuit rule, i.e., that categorical

analysis is to be used when considering the viability of § 924(c)(3) predicates offered by

the government—under either the § 924(c)(3)(A) Force Clause or § 924(c)(3)(B) Residual

Clause. See Diaz, 863 F.3d at 783-83 & Moore, 38 F.3d at 979. And further, Davis indicates

that the same principles which apply to categorical analysis of ACCA and (more

particularly) § 16, also apply to § 924(c)(3). See Davis, 139 S. Ct. at 2325-33. The core

principles that shape the categorical approach are these:

       (a). Determine elements of proposed predicate: As the name implies, the

categorical approach seeks to place statutes of conviction into defined categories. That is

to say, identify those criminal statutes which always necessarily result in a conviction that

fits under a defined category. To accomplish this, first and foremost the categorical


7 This is not unusual, as the Supreme Court frequently decides questions concerning the
categorical approach with reference to any statute that calls for the same mode of analysis.
See, e.g., Descamps v. United States, 570 U.S. 254 (2013) (resolving a question regarding
the categorical approach in the context of one provision of ACCA, using case law
concerning the categorical approach applicable to other ACCA provisions and immigration
statutes). As does the Eighth Circuit. See, e.g., United States v. Pettis, 888 F.3d 962, 963-
64 (8th Cir. 2018). In line with Davis and these other authorities, Mr. Hari will cite to
categorical approach cases involving other statutes—e.g., ACCA, § 16, the Immigration
and Nationality Act (INA), Pub. L. 82-414 (June 27, 1952), codified as amended at 8
U.S.C. §§ 1101-1537.

                                                 24
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 25 of 35



approach requires a court to determine the essential elements of the predicate conviction

or offense on offer. See, e.g., Mathis v. United States, 136 S. Ct. 2243, 2248 (2016). The

idea is that if the essential elements of a given statutory crime meet a categorical definition,

then every single conviction under that statute must always necessarily fit under the

category as well. See id.

       (b). Compare predicate’s elements to defined category: Having determined the

elements of the proposed predicate, the categorical approach calls for a comparison of those

elements with the statutory category or categories at issue. See id. So, for example, a court

might seek to determine whether a given conviction of offense fits under a “force clause”

such as § 924(c)(3)(A). In such a case, the court would first determine the essential

elements of the statute of conviction or statute of offense as above. Next, those elements

must be examined to see whether they require a showing of “force” which is equal to or

greater than the minimum threshold described in the force clause category. See Curtis

Johnson v. United States, 559 U.S. 133, 136-37 & 144-45 (2010) (ACCA force clause) &

Leocal v. Ashcroft, 543 U.S. 1, 7-10 (2004) (§ 16(a) force clause). 8




8 As for a “residual clause” like § 924(c)(3)(B), courts have employed a complex and
specialized version of the categorical approach. See Samuel Johnson v. United States, 135
S. Ct. 2551, 2257 (2015) (ACCA residual clause) & Sessions v. Dimaya, 138 S. Ct. 1204,
1211 (2018) (§ 16(b) residual clause). This discussion need not delve into the complexities
of this, however, as Davis has declared the § 924(c)(3)(B) residual clause to be
constitutionally invalid under the Due Process Clause void-for-vagueness doctrine—a
decision which followed from the same results with respect to the residual clause of both
ACCA and § 16(b). 139 S. Ct. at 2326-27. This point will be discussed in greater detail
below.

                                                  25
        CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 26 of 35



         (c). Ignore underlying facts: The entire point of this exercise is to avoid judicial

fact-finding about the circumstances surrounding any predicate conviction or alleged

offense on offer. See, e.g., Taylor v. United States, 495 U.S. 575, 600-01 (1990). Hence,

the categorical approach requires a court to completely ignore any facts or circumstances

underlying the predicate conviction or offense being examined. See, e.g., Moncrieffe v.

Holder, 569 U.S. 184, 190-91 (2013). The inquiry must be limited to the above comparison

of offense elements with category description. See id.

         (d). Assume the least-culpable conduct that will support a conviction: Because a

categorical inquiry seeks to include only those statutes which produce convictions that

always necessarily fit within the category, it is a useful exercise for courts to determine the

least-culpable conduct that can result in a conviction, i.e., “presume that the conviction

rested upon nothing more than the least of the acts criminalized” by the predicate statute.

Moncrieffe, 569 U.S. at 190-91 (internal punctuation and citation omitted). That being said,

there must be a “realistic probability” (as opposed to a “theoretical possibility”) that any

given least-culpable conduct would be proscribed by the statute. Id.

         The next step, then, is to apply these principles with respect to the proposed

predicate offense at issue here—§ 247(a). That is to say, determine whether any conviction

under § 274(a) always necessarily fits under the Force Clause of § 924(c)(3)(A) (or the

Residual Clause of § 924(c)(3)(B), but as discussed later on that route is now legally

unavailable). As above, the first step is to determine the elements of § 247(a), discussed

next.




                                                 26
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 27 of 35



              3.      Elements of § 247(a)

       Here, the government alleges dual § 924(c) predicates: (i) a claimed violation of §

247(a)(1); and (ii) a claimed violation of § 247(a)(2). (ECF 14 at 7). As just mentioned the

“crime of violence” inquiry requires a recitation of the predicate’s elements, and with

respect to § 247(a)(1) these are:

       (1).   The defendant intentionally damaged religious property;

       (2).   The defendant did so because of the religious character of the property;

       (3).   The crime was in or affecting interstate commerce.

1 Modern Fed. Jury Instructions—Criminal § 17-19 (Lexis 2018).

       As for § 247(a)(2), so far Mr. Hari has not unearthed an approved jury instruction

or listing of essential elements. But by transferring the statutory language of § 247(a)(2)

into a list as above, the result looks something like this:

       (1).   The defendant intentionally obstructed a person in the enjoyment of that
              person’s free exercise of religious beliefs.

       (2).   The defendant did so intentionally, by force or threat of force, including by
              threat of force against religious property as alleged in the indictment.

       (3).   The crime was in or affecting interstate commerce.

       With this in mind, the next step is ascertain whether these elements fit within the

Force Clause of § 924(c)(3)(A).




                                                  27
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 28 of 35



              4.     Force clause—§ 924(c)(3)(A)

       As observed earlier, an offense will qualify as a “crime of violence” under the §

924(c) force clause only so long as the statutory offense “has as an element the use,

attempted use, or threatened use of physical force against the person or property of

another.” § 924(c)(3)(A) (emphasis added).

       The emphasized language makes clear that the proffered statutory predicate must

require a showing of force directed at the property of someone other than the actor, not the

property owned or otherwise held by the actor himself. This is a crucial distinction, as

multiple courts have held statutes which permit a conviction owing to force directed at

one’s own property will not qualify under categorical analysis. See, e.g., United States v.

Salas, 889 F.3d 681, 683-84 (10th Cir. 2018) (federal arson statute does not categorically

qualify under § 924(c)(3)(A) Force Clause, since statute “does not require, as an element,

the use of force against the property ‘of another’” as it “may apply to a person who destroys

his or her own property”); United States v. Whaley, 552 F.3d 904, 907 (8th Cir. 2009) (for

ACCA purposes, generic definition of arson offense is “malicious burning of real or

personal property of another”) (emphasis added); Tran v. Gonzales, 414 F.3d 464, 469 (3d

Cir. 2005) (state reckless burning/exploding statute does not categorically fit under § 16(a)

force clause, since one element permits “intentionally starting a fire on one’s own property




                                                28
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 29 of 35



or that of another” with the former possibility failing to qualify under the § 16(a) “property

of another” criterion). 9

       But as the prior section demonstrates, the elements of § 247(a) do not categorically

or necessarily require force against property of another. Rather, § 247(a)(1) requires a

showing of damage to any religious property, motivated by the religious character of that

property. See 1 Modern Fed. Jury Instructions—Criminal § 17-19 (Lexis 2018). And §

247(a)(2) requires a showing of obstructing a person’s free practice of religious belief,

including by threatening force against any religious property. See, e.g., United States v.

Corum, 362 F.3d 489 (8th Cir. 2004).

       Neither alleged offense requires that that requisite damage or threats be directed at

the property “of another.” Rather, under either statute, a conviction may lie where the

defendant damages or makes threats against his or her own property.

       For example, religious leaders might damage or destroy their own property to unite

followers or garner public sympathy—either of which would constitute religious-

motivated damage to property under § 247(a)(1) and threats to property which interfere

with religious practice under § 247(a)(2). See, e.g., Andrade v. United States, 116


9 When using categorical approach, courts have uniformly demanded that the predicate
statute on offer fit every word and phrase contained in the definitional category. For
example, ACCA permits a juvenile adjudication to count as a predicate only when the
adjudication involves “the use or carrying of a firearm, knife, or destructive device.” §
924(e)(2)(B). Under this provision, the Eighth Circuit has rejected use of a juvenile
adjudication for “assault with a dangerous weapon,” where the “dangerous weapon” might
include items other than a “firearm, knife or destructive device.” United States v. Headbird,
832 F.3d 844, 848-49 (8th Cir. 2016). Hence, the “property of another” aspect of the §
924(c)(3)(A) force clause is an essential requirement for purposes of categorical analysis,
as the above-cited cases indicate.

                                                 29
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 30 of 35



F.Supp.2d 778, 785 (W.D. Tex. 2000) (finding that members of Branch Davidian religious

sect set fire to their own compound), aff’d, 338 F.3d 448 (5th Cir. 2003). Or one religious

subgroup could damage its own property to falsely accuse, punish, or eliminate another

subgroup. This is no speculative or far-flung notion, as intra-sect religious disputes occur

with some frequency, and have even been prosecuted under federal statutes. See, e.g.,

United States v. Miller, 767 F.3d 585, 589-91 (6th Cir. 2014) (prosecution under 18 U.S.C.

§ 249(a)(2) for assault based upon religion of victims, where dispute within Amish

community led to multiple intra-sect assaults).

       Although Mr. Hari has yet to find an exemplar case in which such a scenario was

successfully prosecuted under § 247(a), the absence is hardly surprising given the paucity

of cases in which the federal government has brought a § 247(a) charge. What’s important

is that the statutory language of § 247(a) fully embraces such a legal theory. § 247(a)(1)

(statutory crime applies to anyone who “defaces, damages, or destroys any religious real

property,” regardless of ownership status of said property) & § 247(a)(2) (applies to anyone

who uses “force or threat of force, including [] threat of force against religious real

property,” again regardless of ownership status of said property).

       An analogue may be found at 18 U.S.C. § 844(i), a federal arson statute which

applies to anyone who “maliciously damages or destroys . . . by means of fire or explosive,

any building, vehicle, or other real or personal property.” Note that § 844(i) says nothing

about ownership status of the “building, vehicle, or other real or personal property” at issue.

And courts have taken this omission to mean that § 844(i) reaches acts in which the

defendant is accused of damaging his or her own property by means of fire or explosive.


                                                  30
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 31 of 35



See, e.g., United States v. Anderson, 783 F.3d 727, 733-37 & 750 (8th Cir. 2015)

(upholding § 844(i) conviction of business owner who arranged to burn down his own

restaurant). And for this same reason, courts have recognized that a § 844(i) conviction

does not categorically fit under the § 924(c)(3)(A) Force Clause, as it does not require use

of force against the “property of another.” See, e.g., Salas, 889 F.3d at 683.

       So too with § 247(a). The statutory language fully embraces situations in which the

defendant damages or otherwise uses force against his or her own “religious real property,”

a scenario that finds historical example as shown above. See, e.g., Andrade, 116 F.Supp.2d

at 785. Accordingly, using categorical analysis, § 247(a) does not fit within the §

924(c)(3)(A) force clause, and the only remaining possibility is § 924(c)(3)(B) residual

clause. But that second option is unconstitutional and no longer available after the Supreme

Court’s recent decision in Davis, as discussed next.

              5.     Residual clause—§ 924(c)(3)(B)

       In the past, a statute would qualify as a “crime of violence” under the § 924(c)(3)(B)

residual clause, when the alleged offense “by its nature, involves a substantial risk that

physical force against the person or property of another may be used in the course of

committing the offense.” Moore, 38 F.3d at 979. As explained in the Supreme Court’s

recent Davis decision, this type of statute would generally require courts to engage in a

rather amorphous form of the categorical approach, asking courts to imagine an idealized

“ordinary case” of the statute at issue, and “guess whether a serious potential risk of

physical injury to another would attend its commission.” 139 S. Ct. at 2326.




                                                31
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 32 of 35



       Over the last several years, schemes of this ilk have come under scrutiny, beginning

with an analogous provision of ACCA which was at issue in Samuel Johnson v. United

States, 135 S. Ct. 2551 (2015). In Samuel Johnson, the Supreme Court found the sentence-

enhancing ACCA residual clause to be constitutionally invalid under the Due Process

Clause void-for-vagueness doctrine, as the above test was deemed so indeterminate as to

preclude fair notice and “invite arbitrary enforcement.” Id. at 2557. The Supreme Court

later reached the same holding with respect to § 16(b) in the context of immigration

removal proceedings. Sessions v. Dimaya, 138 S. Ct. 1204, 1216 (2018). And § 16(b) is

word-for-word with applicable portions of the § 924(c)(3)(B) residual clause, above.

       Now—and very recently—the Supreme Court has held that the § 924(c)(3)(B)

residual clause is unconstitutional under the same Due Process Clause void-for-vagueness

doctrine. United States v. Davis, 139 S. Ct. 2319, 2326-27 (2019). Thus, we need not (and

cannot) engage in the specialized “residual clause” version of the categorical approach

described above. The law now precludes use of the § 924(c)(3)(B) residual clause to

classify charged § 247(a) as the essential predicate offense. See id.

       As already noted, under the applicable categorical approach, § 247(a) fails to qualify

under the § 924(c)(3)(A) force clause. Hence, if § 247(a) is to qualify as the requisite “crime

of violence,” it must do so under the § 924(c)(3)(B) residual clause. But the § 924(c)(3)(B)

residual clause is unconstitutional, so that route is unavailable. Davis, 139 S. Ct. at 2326-

27. In short, the § 924(c) charge of Count 4 contains no legally valid predicate offense, an

essential element of a § 924(c) charge. Thus, Count 4 is legally infirm and must be

dismissed.


                                                 32
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 33 of 35



          D.     The § 247(a)(1) and § 247(a)(2) charges are multiplicious with respect to
                 one another, in violation of the Double Jeopardy Clause.

          As noted earlier, the government alleges that Mr. Hari and others committed the

alleged acts at issue here on August 5, 2017, at the Dar al Farooq Islamic Center in

Bloomington. (ECF 14). The government theorizes the same set of acts constitutes a

violation of multiple criminal statutes, including § 247(a)(1) (damaging religious property

because of religious character) and § 247(a)(2) (obstructing person’s exercise of religious

beliefs by means of force or threats).

          Bringing multiple criminal charges based upon a single set of alleged acts implicates

the Double Jeopardy Clause of the United States Constitution. See, e.g., United States v.

Mann, 701 F.3d 274, 285-87 (8th Cir. 2012). One concern is that the charges may be

“multiplicious,” i.e., effectively “charging the same offense in more than one count,” and

therefore raising “the possibility that the defendant will receive more than one sentence for

a single offense.” Id. at 285 (citations and internal punctuation omitted).

          In determining whether a defendant “may be charged with violating multiple

statutes on the basis of a single criminal act,” courts examine the statutes at issue to decide

whether each statute “requires proof of a fact which the other does not.” Id. (quoting

Blockburger v. United States, 284 U.S. 299, 304 (1932)).

          Here, as formulated above, the side-by-side comparison of elements yields this

result:




                                                   33
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 34 of 35



                 § 247(a)(1)                                    § 247(a)(2)
 (1). The defendant intentionally damaged       (1). The defendant intentionally obstructed
 religious property, as alleged in the          a person in the enjoyment of that person’s
 indictment.                                    free exercise of religious beliefs.

 (2). The defendant did so because of the       (2). The defendant did so intentionally, by
 religious character of the property.           force or threat of force, including by threat
                                                of force against religious property as
                                                alleged in the indictment.

 (3). The crime was in or affecting             (3). The crime was in or affecting
 interstate commerce.                           interstate commerce.


       So do these two sets of elements “require[] proof of a fact which the other does

not”? Though they look slightly different, further examination indicates they are the same

in essentials, or otherwise the one fits within the other.

       For example, Element 1 of § 247(a)(1) requires a showing that the defendant

intentionally damaged religious property. Element 2 of § 247(a)(2) requires a showing that

the defendant used “force or threat of force” including “threat of force against religious

property.” Plainly, then, the “force” showing needed for a § 247(a)(2) charge fully

encompasses the damage to religious real property showing for a § 247(a)(1) charge. That

is to say, Element 1 of a § 247(a)(1) charge is a subset of Element 2 of a § 247(a)(2) charge.

       In like manner, Element 2 of § 247(a)(1) requires a showing that the defendant acted

“because of the religious character” of the property at issue. Whereas Element 1 of §

247(a)(2) requires a showing that the defendant “intentionally” obstructed a person’s “free

exercise of religious beliefs.” This last item is a subset of the first. That is to say, using

force against property in order to obstruct someone’s religious beliefs, is a mere specific




                                                  34
     CASE 0:18-cr-00150-DWF-HB Document 94 Filed 07/18/19 Page 35 of 35



subset of the more general scenario of damaging religious property because of that

property’s religious characteristics.

       Viewed in this way, it becomes apparent that these elements are functionally the

same or subsets of one another. The defense is not aware of any authority suggesting that

Congress wished for the same act to constitute a violation of both statutes. Hence, the

government may proceed with only one of these charges, not both.

V.     Conclusion

       For all these reasons, Counts 1-4 of the indictment are legally infirm and must be

dismissed prior to trial.



Dated: July 18, 2019                         Respectfully submitted,

                                             s/ Reynaldo A. Aligada, Jr.

                                             REYNALDO A. ALIGADA, Jr.
                                             Attorney ID No. 319776

                                             s/ Shannon Elkins
                                             __________________________________
                                             SHANNON ELKINS
                                             Attorney ID No. 332161

                                             Attorneys for Defendant
                                             107 U.S. Courthouse
                                             300 South Fourth Street
                                             Minneapolis, MN 55415




                                              35
